United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL DISASTER MEDICAL
SERVICES, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1994
Issued: January 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2014 appellant, through his attorney, filed a timely appeal of an
August 21, 2014 Office of Workers’ Compensation Programs’ (OWCP) nonmerit decision
denying further merit review. The most recent merit decision was issued by the Board on
April 24, 2013, which became final after 30 days of issuance and is not subject to further review.
The Board lacks jurisdiction to review the merits of appellant’s case, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c), 501.3, and 501.6(d).
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. A review of the facts follows.
On July 31, 2011 appellant then a 64-year-old health technician/paramedic filed an occupational
disease claim alleging that he had developed necrotizing fasciitis, clostriudium septicum due to
factors of his federal employment. He stated that he returned from a two-week deployment in
Haiti on January 30, 2010 and was diagnosed with strep throat. Appellant stated that
periodically after that he developed multiple episodes of uncontrolled fevers and on July 2, 2011
received a diagnosis of necrotizing fasciitis.
In a report dated September 8, 2011, Dr. Robert E. Hruby, a Board-certified surgeon,
stated that he first examined appellant on July 2, 2011 with necrotizing fasciitis and myonecrosis
secondary to clostridium perfringens infection. He stated that appellant developed multisystem
organ failure and required treatment for respiratory failure, renal failure, and overwhelming
sepsis. Dr. Hruby opined, “From a clinical standpoint, the infectious etiology of his disease may
be related to his deployment to Haiti although deployment occurred months before. The medical
literature suggests that these types of unusual infections mainly remain dormant in the
gastrointestinal tract for extended periods of time.” Dr. Hruby examined appellant on July 3,
2011 and diagnosed necrotizing fasciitis with no clear source, possibly spontaneous, with
multisystem organ failure. On July 22, 2011 he diagnosed clostridium perfringens necrotizing
fasciitis involving the upper back, right flank, and right anterior abdominal wall.
By decision dated November 1, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish that his diagnosed condition was due to his
employment. The Board reviewed his appeal in a decision dated November 5, 2012 and reissued
on January 18, 20132 and found that Dr. Hruby did not explain how or why he believed that
appellant developed necrotizing fasciitis, and myonecrosis due to his deployment to Haiti. The
Board found that appellant had not submitted sufficient medical opinion evidence to establish his
occupational disease claim. The facts and circumstances of the case as set forth in the Board’s
prior decision are adopted herein by reference.
Counsel requested reconsideration on August 13, 2013. In a report dated December 1,
2011, Dr. Hruby opined that clostridium perfringens was the etiology of his necrotizing
myonecrosis. He stated that clostridium perfringens was endemic in Haiti. Dr. Hruby
concluded:
“The patient, after his deployment, developed an acute diarrheal illness followed
by fulminant sepsis, and necrotizing myonecrosis. As you are also aware, these
infections may lay dormant in carriers for extended periods of time. Based on
these criteria, it is probable that this unusual life threatening infection from which
[appellant] is recovering may be related to his deployment to Haiti.”

2

Docket No. 12-1169 (issued November 5, 2012). The Board issued an Order reissuing this decision on
January 18, 2013 due to nondelivery. See Docket No. 12-1169 (issued January 18, 2013).

2

By decision dated September 17, 2013, OWCP denied modification of its prior decisions.
It reviewed Dr. Hruby’s December 1, 2011 report and found that it continued to be speculative as
to the relationship between appellant’s condition and his employment. The Board reviewed this
decision on April 24, 20143 and found that appellant had not submitted the necessary medical
opinion evidence to establish his occupational disease claim.
Counsel requested reconsideration on June 6, 2014 and submitted a brief dated
April 24, 2014. In this brief, he argued that OWCP improperly relied on medical journal articles
in denying appellant’s claim. Counsel described the health situation in Haiti prior to and
following the earthquake on January 12, 2010. He opined that appellant was exposed to “an
infectious disease laboratory for tropical illnesses.” Counsel argued that appellant was hundreds
of times more likely to have contracted a severe clostridium infection in Haiti than in the United
States. He stated that the record previously lacked the information regarding the epidemiological
context of Haiti. Counsel also submitted medical publications regarding Haiti and the Haitian
earthquake as well as necrotizing fasciitis and clostridium difficile. He further submitted
diagnostic studies from July 2011.
By decision dated August 21, 2014, OWCP declined to reopen appellant’s claim for
consideration of the merits. It found that the opinion on causal relationship between his
diagnosed condition and his employment exposure must be provided by a physician, rather than
by counsel. OWCP further found that the medical evidence submitted did not contain any
medical opinion evidence.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.4
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.5 Section
10.608 of OWCP’s regulations provide that when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.6
ANALYSIS
In support of his request for reconsideration, counsel submitted a brief analyzing the
relative health situations in the United States and in Haiti at the time of appellant’s visit. He
3

Docket No. 14-203 (issued April 24, 2014).

4

5 U.S.C. §§ 8101-8193, 8128(a).

5

20 C.F.R. § 10.606.

6

Id. at § 10.608.

3

opined that appellant was hundreds of times more likely to have developed his infections in Haiti
than in the United States. As noted by OWCP, in order to establish appellant’s occupational
disease claim, he must submit medical opinion evidence that his diagnosed conditions were the
result of employment exposures. The opinion of counsel does not constitute medical evidence7
and thus is not relevant to the reasons that appellant’s claim was denied, the lack of medical
reasoning explaining why and how an exposure to conditions in Haiti in January 2010 would
result in his diagnosed conditions of necrotizing fasciitis on July 2, 2011. This brief is not
relevant and pertinent new evidence. Furthermore, counsel’s brief does not offer arguments that
show that OWCP erroneously applied or interpreted a specific point of law nor does it advance a
relevant legal argument not previously considered by OWCP.
The Board further finds that the medical publications are not relevant to the issue for
which resulted in the denial of appellant’s claim. These publications are of general application
and not determinative regarding whether specific conditions are causally related to particular
employment factors in a claim.8 These publications were not reviewed by a physician and
therefore lack any opinion rendering them specific to appellant’s claim. Finally, the medical test
results do not contain any mention of the underlying cause of the conditions demonstrated and
are not relevant and pertinent new evidence supporting appellant’s occupational disease claim.
CONCLUSION
The Board finds that appellant has not met any of the criteria warranting a merit review.
OWCP, therefore, properly declined to reopen his claim for consideration of the merits.

7

A lay person is not competent to render a medical opinion. See James A. Long, 40 ECAB 538 (1989).

8

See P.J., Docket No. 14-498 (issued May 19, 2014); and Gaetan F. Valenza, 35 ECAB 763 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the August 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

